                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5 :20-CV-75-BO


TYRONE MCFADDEN,                                )
                                                )
                Plaintiff,                      )
                                                )
                V.                              )                       ORDER
                                                )
ANDREW SAUL,                                    )
Commissioner of Social Security,                )
                                                )
                Defendant.                      )


        This cause comes before the Court on plaintiffs motion for judgment on the pleadings [DE

18] and defendant's motion for summary judgment [DE 22]. A hearing was held on the motions

before the undersigned on June 17, 2021 , at Edenton, North Carolina. For the reasons that follow,

the decision of the Commissioner is reversed .

                                           BACKGROUND

        Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of

the Commissioner denying his application for disability and disability insurance benefits under

title II of the Social Security Act. Plaintiff filed an application for a period of disability and

disability insurance benefits, alleging a disability onset date of March 1, 2011 . After initial denials,

an administrative law judge (ALJ) held a hearing on June 25 , 2019 , and subsequently found that

plaintiff was not disabled. The ALJ's decision became the final decision of the Commissioner

when the Appeals Council denied plaintiffs request for review. Plaintiff then sought review of the

Commissioner' s decision in this Court.
                                          DISCUSSIO

       Under the Social Security Act, 42 U.S.C. § 405(g), this Court's review of the

Commissioner's decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389,401 (1971). Substantial evidence is " such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 650, 653 (4th C ir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he or she is unable "to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U .S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy. " 42 U.S .C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establi sh a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert , 482 U.S. 137, 146 n.5 (1987). If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)( 4),

416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied . If not, then step two asks whether the
                                                  2
claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

between his onset date of March 1, 2011 through June 30, 2016, his date last insured. The ALJ

found that plaintiffs degenerative disk disease, bilateral knee degenerative joint disease, left

shoulder osteoarthritis status-post rotator cuff repair, chronic kidney disease, hypertension, benign

positional vertigo, depression, anxiety, posttraumatic stress disorder (PTSD), somatoform disorder

were severe impairments at step two, but that either alone or in combination his impairments did

not meet or equal a Listing. The ALJ further found that plaintiff had moderate limitations in the

criteria of understanding, remembering, or applying information; interacting with others; and

concentrating, persisting, or maintaining pace and mild limitations in the ability to adapt or manage

oneself. The ALJ determined that plaintiff had the residual functional capacity to perform light

work with non-exertional limitations and at steps four and five found that plaintiff was unable to

perform past relevant work but that, considering his age, education, work experience, and RFC,




                                                  3
there were jobs that existed in significant numbers in the national economy which plaintiff could

perform. Thus, a finding of not disabled was directed.

       Upon review of the record and deci sion, the Court concludes that reversal is appropriate

because the ALJ failed to give adequate weight to plaintiffs Department of Veterans Affairs (VA)

rating or, at a minimum, provide sufficient reasons for discounting that rating. The VA wrote in a

letter on March 24, 2016 that plaintiff had a one hundred percent combined service-connected

rating and was considered permanently and totally disabled. In Bird v. Comm 'r of Soc. Sec., the

Fourth Circuit noted that the VA and Social Security determinations are "closely related [and] a

disability rating by one of the two agencies is highly relevant to the disability determination of the

other agency." 699 F.3d 337, 343 (4th Cir. 2012). The court has held that " in making a disability

determination, the SSA must give substantial weight to a VA disability rating. " Id. To afford less

than "substantial weight" to the disability determinations of other government agencies, the ALJ

must give "persuasive, specific, valid reasons for doing so that are supported by the record." Woods

v. Berryhill, 888 F.3d 686, 692 (4th Cir. 2018).

       The ALJ gave no valid reasons for affording less than substantial weight to the VA

decision, much less persuasive ones. Simply noting the difference in the standards employed by

the VA and the Social Security Administration is insufficient to justify deviation under Bird. The

ALJ in this case did not explain how the rating was inconsistent with the record, much less perform

a meaningful comparison between the medical evidence and the findings in the VA rating decision.

Instead, the ALJ merely relied on impermissible reasons for affording less than substantial weight

to the rating, stating that " [t]he disability determination processes used by the Department of

Veterans Affairs and the Social Security Administration are fundam entally different" and that the


                                                   4
VA rating was "of little probative value. " A review of the record makes clear that this was not

harmless error.

       Furthermore, the ALJ failed in her treatment of the medical opinion evidence. The ALJ

must carefully weigh the opinions of the medical sources on file through considering several

factors , including length of the treatment relationship, supportability, consistency, and

specialization. See 20 C.F.R. § 404.1527(c)(2). The ALJ must consider all medical opinion given

in the case, assess the weight given to each opinion, and explain any conflict between a medical

opinion and the ALJ's RFC . Id. at§ 404.1527(b).

       The ALJ committed errors in her treatment of multiple medical opinions in this case. First,

she failed to evaluate and assign any weight to the April 2013 medical opinion of Dr. Mary Beth

Barnes, which found that plaintiff suffered from occupational and social impairment with reduced

reliability and productivity, with his symptoms causing difficulty in establishing and maintaining

effective work and social relationships and difficulty in adapting to stressful circumstances, and

that he suffered marked impairment due to his PTSD from the military. Second, she alleged that

she assigned Dr. Craig Farmer' s opinion great weight, but she never explained the conflict between

Dr. Farmer's opinion that plaintiff had significant impairment in his abi lity to relate to others and

was very limited in his ability to tolerate the stress and pressure associated with day-to-day work

activity with her RFC for frequent interaction with supervisors and full-time jobs for eight hours

per day, five days a week .

       The Court in its discretion finds that reversal and remand for benefits is appropriate. The

ALJ failed to give appropriate weight to the VA disability rating and made several mistakes in her

treatment of the medical opinions. When plaintiffs medical conditions are considered in


                                                  5
combination with the VA disability rating, there is not substantial evidence to support a denial of

benefits. Reopening this case for another hearing would serve no purpose, and the ALJ's decision

must be reversed .

                                         CONCLUSION

       For the foregoing reasons, plaintiffs motion for judgment on the pleadings [DE 18] is

GRANTED. Defendant' s motion for summary judgment [DE 22] is DENIED. The decision of

the ALJ is REVERSED and this matter is REMANDED to the Commissioner for an award of

benefits. The clerk is DIRECTED to close the case.




SO ORDERED, this     ll      day of June, 2021.




                                             T RRENCE W. BOYLE
                                             UNITED STATES DISTRI




                                                  6
